Case CT/3:20-cv-00569 Document 3 Filed 09/21/20 Page 1 of 2

BEFORE THE UNITED STATES JUDICIAL PANEL
ON MULTIDISTRICT LITIGATION

IN RE: Federal Bureau of Piisons Home

Coa fine meat MDL - aT

 

—_ ; _ ; rc ' ' f\ im o 74 -
James Whifled -yvs-D, Eas ler, Easter Distwel of Connect ‘cut, Case Mo 3: A0-cv -S67(MPS )
Your Case Name, District Court, and Case Number

PRO SE PARTY’S RESPONSE TO MOTION

Provide below your response to the Motion. Ifyou run out of space, you may continue to number attach additional sheets
of paper.

Tam the(plaintiffyY defendant (circle one) in this case and I state as follows:

Lam current) a chronic care tamale at FCI Danbury diagnosed with
hyperlentina, epihnsy, hial chalestenal l aol am_vilamin-D hte clent,
“he Uhted So alec ro? ae, Disease C ‘saieal wad Frevention (‘coe’)
ist hypecleasion as cig one of Mpa geile cond ions tha Might
pce you al an Ccreraedl pisk ie severe less Lam Coutts: “Ar
uw ac De Hon to being an inmate witha henly / ie Hions put him at
riske to _geealer haem th en mast from atd- /4 £ Ga) walang Qa_Ngn- viet
Penile lattact fon tre with a asall veeitted ) He. plo. Wik
hte Pubs listed ‘s play this ganel (Ls! W a Ne AS aA class
member 4 oie — an, domi Me Ee J citi eeatip giles
As e a a a meet the criteria

 

 

 

 
Case CT/3:20-cv-00569 Document 3 Filed 09/21/20 Page 2 of 2

Signed this 15 day of Septem her , 2020

a

Signature of Party YA cca
Mailing Address 9 Denke Tusibly 4 60Lb4 -083
33 te Pembroke Red
Dan bury, Cif aéé//
Telephone Number M i &

 

 

Note: Each party filing the Response must date and sign the Response and provide his/her mailing address and
telephone number. Attach additional sheets of paper as necessary. The Response must be served on each party or
representing attorney, together with any other accompanying documents.

Ct
